Citation Nr: 0022093	
Decision Date: 08/21/00    Archive Date: 08/25/00

DOCKET NO.  97-11 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1956 to 
December 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1992 rating decision in 
which the RO denied a rating in excess of 10 percent for 
lumbosacral strain.  The veteran timely appealed the denial 
to the Board.  He was afforded hearings at the RO before a 
hearing officer in April 1993, and before the undersigned 
Board Member in June 2000.


REMAND

The veteran and his representative contend, in essence, that 
his service-connected lumbosacral strain is more disabling 
than currently evaluated and warrants a rating in excess of 
10 percent.

The veteran was granted service connection for lumbosacral 
strain in 1963.  At that time, it was noted that the veteran 
had been seen on several occasions in service for complaints 
of back pain following a lifting accident; that x-rays in 
service were negative and the veteran was diagnosed with 
myositis of the lumbosacral muscles; that he was treated 
conservatively with heat and back exercises; and that VA 
examination following discharge from service diagnosed 
lumbosacral strain.  

Since service, however, the veteran has sustained several 
back injuries, to include those sustained while working as a 
boat captain in the 1980's and 1990's, and has been diagnosed 
with other disabilities affecting the low back.

In a March 1998 statement, Gene V. Haverlah, M.D., the 
veteran's treating physician, indicated that, in his opinion, 
the veteran's current back pain and problems originated from 
an old back injury many years ago which has progressed to 
degenerative arthritis with the sciatica, other pain and 
disabling limitation of motion.  

In a November 1999 opinion, following review of the claims 
file and examination of the veteran, a VA physician indicated 
that the veteran's extensive degenerative disease in the 
entire spinal column could not be explained by the service-
connected lumbosacral strain.  In this regard the VA examiner 
noted the veteran's history, well documented in the claims 
folder, of complaints and treatment related to his back.  It 
was indicated by a review of the veteran's claims folder 
that, historically, the majority of the veteran's back 
problems began in approximately 1985 while he was working as 
a boat captain, and that the veteran has suffered a number of 
injuries to the low back in the 1980's and 1990's while 
working in this capacity .  In a subsequent addendum to that 
report, the VA examiner noted that the veteran had diagnoses 
of lumbar spondylosis and spinal stenosis, and that the 
veteran's service-connected lumbosacral strain was unrelated 
to his current spinal condition.  

Significantly, however, the VA physician did not indicate 
whether it was medically possible to separate the effects 
(i.e., symptoms and extent of impairment) of the service-
connected lumbosacral strain from nonservice-connected low 
back disability; and, if so, the specific symptoms and extent 
of impairment attributable solely to the veteran's service-
connected lumbosacral strain.  The record otherwise contains 
no medical opinion on these points.  The Board emphasizes 
that if it is not medically possible to distinguish the 
effects of service-connected and nonservice-connected 
conditions, the reasonable doubt doctrine dictates that all 
signs and symptoms be attributed to the veteran's service-
connected condition.  See Mittleider v. West, 11 Vet. App. 
181 (1998); 38 U.S.C.A. § 3.102 (1999). 

The Board also notes that during the last VA examination in 
November 1999, the veteran's current complaints included 
almost constant pain accentuated by any attempts at physical 
activity.  He described periods of back spasms lasting 5-15 
minutes, at which time he either sits or lies down for a 
period of time until the symptoms are gradually resolved, 
usually within 30 minutes.  The veteran reported occasionally 
wearing a lumbosacral corset with metal stays and indicated 
that he ingested up to 16 pain pills per day.  On 
examination, the veteran was observed to walk with a rather 
slow gait and performed most movements during the examination 
in a rather slow and deliberate manner.  He complained of 
pain while moving during the examination.  

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  In this case, the medical evidence 
does not clearly demonstrate the extent of functional loss 
due to pain and other factors attributable to the service-
connected disability.  Moreover, while the current 10 percent 
evaluation under Diagnostic Code 5295 contemplates 
characteristic pain on motion due to lumbosacral strain, the 
veteran's disability may, alternatively, be rated on the 
basis of limitation of motion of the lumbar spine, under 
Diagnostic Code 5292.

Under these circumstances, the veteran should undergo further 
VA examination to obtain a medical opinion and findings that 
address the factors noted above.  However, prior to 
scheduling the veteran to undergo such examination, the RO 
should obtain and associate with the record all outstanding 
pertinent medical records, specifically to include all 
outstanding VA records.  In the regard, the Board notes that 
during his June 2000 Board hearing, the veteran testified 
that there were additional VA treatment records from the VA 
Medical Center (VAMC) in Kerrville, Texas, that had not been 
associated with the claims folder.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO should obtain all outstanding records from the Kerrville 
VAMC, as well as from any other source(s) or facility(ies) 
identified by the veteran.

The Board also notes that documentation dated in January 1993 
was submitted by the veteran showing that he had been awarded 
Social Security Disability benefits.  At his April 1993 RO 
hearing, it was indicated that those disability benefits had 
been awarded based on medical evidence concerning the 
veteran's back.  The award letter and the medical records 
underlying the award of Social Security Disability benefits 
must be obtained and reviewed by VA.  See Massors v. 
Derwinski, 2 Vet.App. 181 (1992); Murincsak v. Derwinski, 2 
Vet.App. 363 (1992).

Finally, the Board notes that in a July 1996 statement, the 
veteran asserted his entitlement to an extra-schedular rating 
for his service-connected back disability.  This matter has 
not been addressed by the RO.  Hence, in adjudicating the 
claim for an increased rating on remand, the RO should, in 
addition to addressing the veteran's entitlement to an 
increase under all potentially applicable diagnostic codes, 
specifically address whether a higher evaluation is warranted 
on an extra-schedular basis, pursuant to 38 C.F.R. 
§ 3.321(b)(1) (1999). 

For the foregoing reasons, the case is hereby REMANDED to the 
RO for the following action:

1.  The RO should obtain copies and 
associate with the claims file all 
pertinent medical records relating to the 
veteran from the Kerrville VAMC, since 
May 1999, the date of the most recent VA 
treatment records from that facility in 
the claims folder; as well as from any 
other source(s) or facility(ies) 
identified by the veteran.  If any 
requested records are unavailable, or the 
search for such records otherwise yields 
negative results, that fact should 
clearly be documented in the veteran's 
claims file.

2.  The RO should obtain a complete copy 
of the veteran's file with the Social 
Security Administration, including a copy 
the decision awarding disability benefits 
and copies of all medical records 
associated with the veteran's application 
that supported the award of such 
disability benefits.

3.  After associating with the claims 
file all available records received 
pursuant to the development requested in 
paragraphs 1 and 2, above, the RO should 
schedule the veteran for VA examination 
of his low back by an orthopedic 
specialist.  The claims folder, along 
with a complete copy of this REMAND, must 
be made available to and be reviewed by 
the examining physician in connection 
with the examination.  All appropriate 
tests and studies, to include X-rays and 
range of motion studies (the latter 
expressed in degrees, with standard or 
normal ranges provided for comparison 
purposes) should be conducted.  Moreover, 
all clinical findings should reported in 
detail.  

The examiner must render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the service-connected 
disability.  In addition, the physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups, after prolonged standing or 
sitting, and/or with repeated use.  To 
the extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of motion loss.  The 
examiner also should also identify the 
type and extent or frequency of 
neuorological manifestations, if any, 
associated with the disability (to 
include neuropathy or radiculopathy, 
muscle spasm, and absent ankle jerk).  
Finally, the examiner should offer an 
assessment of the extent to which the 
veteran's service-connected disability 
impairs his ability to obtain and retain 
substantially gain employment.  

It is emphasized that the purpose of the 
examination is to obtain an assessment as 
to the severity of the veteran's service-
connected lumbosacral strain, alone, 
without regard to impairment attributable 
to nonservice-connected low back 
conditions.  Hence, all clinical findings 
should be rendered only with respect to 
the veteran's service-connected 
lumbosacral strain.  However, if the 
examiner concludes that it is medically 
impossible to distinguish the effects 
(i.e., symptoms and extent of impairment) 
of the veteran's service-connected low 
back disability from any other 
nonservice-connected low back disability 
or condition, he/she should clearly so 
state, and indicate that his/her findings 
relate to the low back, as a whole.  

All examination findings, along with the 
complete rationale for each opinion 
expressed should be set forth in a 
typewritten report.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.

5.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
adjudicate the veteran's increased 
rating claim in light of all pertinent 
evidence, and all applicable law, 
regulations, and case law, to include 
38 C.F.R. §§ 4.40 and 4.45, the DeLuca 
decision, cited to above, pertaining to 
functional loss due to pain, weakness, 
and other factors, as appropriate; the 
Mittleider decision, cited to above, as 
regards distinguishing the effects of 
service-connected and nonservice-
connected disabilities; and all 
applicable diagnostic codes.  The RO 
also should address whether a higher 
evaluation is warranted on an extra-
schedular basis, pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1).  
The RO must provide full reasons and 
bases for its determinations, addressing 
all issues and concerns noted in this 
REMAND.

6.  Unless the benefits sought are 
granted to the veteran's satisfaction, 
both the veteran and his representative 
should be provided with an SSOC on the 
increased rating issue and given the 
opportunity to respond within the 
applicable time before the case is 
returned to the Board for further 
review.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

